The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 24, 2014

                                       No. 04-14-00661-CR

                                           Clara SOTO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR9377
                         Honorable Mary D. Roman, Judge Presiding

                                         ORDER
       The clerk’s record was filed in this appeal on September 24, 2014. The plea bargain
agreement contained in the clerk’s record states that appellant agreed for punishment to be
assessed at 12 months confinement with a $1,500 fine. The judgment reflects that appellant was
sentenced to two years confinement with no fine assessed.

        On March 24, 2014, the trial court signed a trial court certification stating the underlying
case “is a plea-bargain case, and the defendant has NO right of appeal.” In order for a case to be
a plea-bargain case, however, “the punishment assessed [must] not exceed the punishment
recommended by the prosecutor and agreed to by the defendant.” TEX. R. APP. P. 25.2(a)(2).
Accordingly, based on the documentation provided in the clerk’s record, the trial court’s
certification of defendant’s right of appeal appears to be defective. See Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005); Sanchez v. State, 109 S.W.3d 760 (Tex. App.—San
Antonio 2003, no pet.). It is therefore ORDERED that the trial court amend the certification and
cause the trial court clerk to file a supplemental clerk’s record containing the amended
certification within twenty days from the date of this order.




                                                      _________________________________
                                                      Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court